COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              ROTO ROOTER SERVICES COMPANY AND
               AMERICAN ZURICH INSURANCE COMPANY
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 1752-13-4                                             PER CURIAM
                                                                                    JANUARY 28, 2014
              EUGENIO A. MURGA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Joseph C. Veith III; Bancroft, McGavin, Horvath & Judkins, P.C.,
                               on brief), for appellants.

                               No brief for appellee.


                     Roto Rooter Services Company and its insurer (employer) appeal a decision of the

              Workers’ Compensation Commission finding Eugenio A. Murga (claimant) suffered an

              exacerbation of existing sacroiliac joint problems, causally related to his compensable

              May 21, 2008 accident and expanding claimant’s medical award to cover treatment to his

              sacroiliac joints. Employer contends the commission erred in (1) finding that the sacroiliac

              condition was exacerbated in the May 21, 2008 accident and claimant’s subsequent treatment of

              that condition was causally related to the accident where the conclusion reached was based upon

              a factual finding that is not supported by credible evidence in the record and a medical opinion

              that rested upon a faulty premise; and (2) finding the claim of injury to the sacroiliac joint was

              not barred by the statute of limitations.

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
opinion. See Murga v. Roto Rooter Services, JCN 2416697 (Aug. 14, 2013). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-